Case: 09-60595     Document: 00511242939          Page: 1    Date Filed: 09/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 23, 2010
                                     No. 09-60595
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FERDINAND NIDAVIS NWOKEDI,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078-130-347


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Ferdinand Nidavis Nwokedi, a native and citizen of Nigeria, has filed a
petition for review of the Board of Immigration Appeals (BIA) decision
dismissing his appeal of the Immigration Judge’s (IJ) denial of his request for a
continuance and cancellation of removal and grant of voluntary departure.
Nwokedi asserts that the IJ erred by denying his motion to continue. Nwokedi,
however, does not brief any argument regarding the BIA’s determination that
he failed to show good cause for a continuance. He also does not address the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60595    Document: 00511242939 Page: 2       Date Filed: 09/23/2010
                                 No. 09-60595

BIA’s determination that he failed to show that the denial of his motion to
continue violated any of his statutory or regulatory rights or that his hearing
was unfair. Nwokedi’s conclusional statement on appeal about the denial of his
motion to continue is insufficient to preserve the issue for review. Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Nwokedi, who is represented by counsel, is not entitled to a liberal construction
of his arguments. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (pro se briefs
must be liberally construed). Because Nwokedi’s counsel failed to sufficiently
argue whether the motion to continue was improperly denied, the issue is
abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)
(arguments not briefed on appeal are deemed abandoned).
      Nwokedi’s appeal also conclusionally states that he qualifies and is
entitled to cancellation of removal. The IJ found that Nwokedi was not entitled
to cancellation of removal because he could not prove the ten year continuous
presence requirement or the exceptional and extremely unusual hardship
requirement. Nwokedi fails to identify and brief any arguments challenging
these reasons for the denial of relief. Thus, these issues are deemed abandoned.
Yohey, 985 F.2d at 224-25; Brinkmann, 813 F.2d at 748. Furthermore, even if
Nwokedi’s challenge to the denial of cancellation of removal was not abandoned,
under 8 U.S.C. § 1252(a)(2)(B)(i), this court does not have jurisdiction to review
any judgment regarding the granting or denying of discretionary relief in the
form of cancellation of removal. See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th
Cir. 2004).
      Nwokedi’s appeal is DISMISSED.         His motion to stay his removal is
DENIED as MOOT.




                                        2